On Motion for Rehearing.
In a motion for rehearing, counsel for the plaintiff in error make the contention that the judgment of this court dismissing the writ of error was predicated on the arrangement of the documents sent up as constituting the bill of exceptions, that this arrangement was the act of the clerk of the court, and that the plaintiff in error ought not to be penalized for an error in the performance of a ministerial act on the part of the clerk of the court. From the facts set forth in the original opinion, it is apparent that what happened in this case was that counsel for the plaintiff in error tendered to the trial judge a bill of exceptions, that the judge returned it with his objections, that counsel prepared an amendment to the original bill and then when he submitted that amendment the judge certified that paper instead of the original bill.
The law places on counsel for the plaintiff in error the duty of seeing that his bill of exceptions is in proper form before he tenders it to the trial judge for his signature. It is not the clerk’s duty to arrange the papers or to make up the bill of *245exceptions, but only to certify and transmit the document as submitted to him. If the bill of exceptions was not in proper form when transmitted to this court, it was not the clerk’s fault. The law, as embodied in Code Ch. 6-9, contemplates that when a trial judge returns a bill of exceptions with his objections, counsel should (except in those cases where he desires to mandamus the judge to sign it as originally tendered) redraft the document and resubmit it to the court as a single unified document.
Accordingly, the motion for a rehearing is denied.